UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JOSEPH OPOKU-ARHIN,
Petitioner,

v.
                                                                       No. 97-2390
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-382-677)

Submitted: April 14, 1998

Decided: April 30, 1998

Before LUTTIG and WILLIAMS, Circuit Judges, and HALL,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Laurence F. Johnson, Tarik Hashmi, L. JOHNSON & ASSOCIATES,
P.C., Wheaton, Maryland, for Petitioner. Frank W. Hunger, Assistant
Attorney General, Brenda E. Ellison, Senior Litigation Counsel, Jane
Gomez, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Joseph Opoku-Arhin petitions for review of a final order of the
Board of Immigration Appeals (Board) denying his application for
asylum and withholding of deportation. Because substantial evidence
supports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C. § 1158(a) (1994). The Act defines a refugee as a person
unwilling or unable to return to his native country"because of perse-
cution or a well-founded fear of persecution on account of race, reli-
gion, nationality, membership in a particular social group, or political
opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). "To
establish such eligibility, an alien must show past persecution so
severe that repatriation would be inhumane." Id.; see Matter of Chen,
20 I. & N. Dec. 16 (BIA 1989).

                    2
We must uphold the Board's determination that Opoku-Arhin is
not eligible for asylum if the determination is"supported by reason-
able, substantial, and probative evidence on the record considered as
a whole." 8 U.S.C. § 1105a(a)(4) (1994).* We accord the Board all
possible deference. See Huaman-Cornelio, 979 F.2d at 999. The deci-
sion may be "reversed only if the evidence presented by [Opoku-
Arhin] was such that a reasonable factfinder would have to conclude
that the requisite fear of persecution existed." INS v. Elias-Zacarias,
502 U.S. 478, 481 (1992).

Opoku-Arhin, who entered the United States as an alien crewman
on March 19, 1992, disagrees with the Board's finding that he failed
to qualify for asylum and withholding of deportation. Evidence estab-
lished that Opoku-Arhin, a native and citizen of Ghana, worked as a
navigator in the Ghanian merchant marine from 1980 to 1992. In
1986 he became active in the Campaign for Democracy in Ghana
(CDG), a group opposed to the military dictatorship of Flight Lieuten-
ant Jerry Rawlings. Although not a high-ranking member of CDG,
Opoku-Arhin attended meetings, distributed leaflets, and contributed
financially to the group. On board his merchant marine ship, Opoku-
Arhin periodically organized CDG meetings of approximately twenty
people. Opoku-Arhin testified that he began to fear persecution for
these activities upon learning that a fellow shipmate was denounced
by other shipmates for political activity. The shipmate fled Ghana in
1994 amidst rumors he was wanted for questioning.

Opoku-Arhin also testified that his sister told him that a neighbor
who was involved in the democracy movement was arrested and
beaten in 1994 for participation in political activities. Again according
to the sister, the neighbor left the country after his 1994 release from
incarceration. Opoku-Arhin further explained that he feared persecu-
tion because his wife, whom he married in a customary ceremony in
Ghana in 1984, was the organizing secretary for a local branch of the
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) (1994) was repealed by the Ille-
gal Immigration Reform Responsibility Act of 1996, Pub. L. No. 104-
128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because this case
was in transition at the time IIRIRA was passed, 8 U.S.C. § 1105(a)(a)(4)
is still applicable under the terms of the transitional rules contained in
§ 309(c) of IIRIRA.

                    3
Popular Front Party (PFP), a group which advocated the overthrow of
the Rawlings government. His wife testified that she was arrested in
1985 for participation in a demonstration. She was interrogated,
beaten, and forced to sign a statement that she would not participate
in any political opposition upon her release. After her release, she fled
to the United States. Opoku-Arhin's wife explained that the Ghanian
government never knew she and Opoku-Arhin were married because
they did not live together as husband and wife until they were
reunited in the United States in 1992. Opoku-Arhin testified he fears
that someone in the Ghanian community in the United States who
knows of their marriage may have informed the Ghanian government
of the relationship.

Citing the above evidence, Opoku-Arhin maintains that the Board
and IJ erred in finding that he failed to demonstrate a well-founded
fear of persecution. As a threshold matter, our review is limited to the
decision of the Board, not that of the IJ. See Huaman-Cornelio, 979
F.2d at 999. We find that substantial evidence supports the Board's
conclusion that Opoku-Arhin lacked an objective basis to fear perse-
cution in Ghana because of his political opinion.

As the Board noted, Opoku-Arhin was never arrested, detained,
interrogated, or otherwise harmed for his political activities. More-
over, while his wife testified to abuse because of her political opinion,
testimony established that the Ghanian government did not know that
she and Opoku-Arhin were married. Opoku-Arhin's professed fear
that Ghanians in the United States may have reported the marriage to
the Ghanian government is speculative. The State Department country
report in the record notes that the Rawlings regime is now engaged
in a dialogue with opposition groups and that there are currently no
known political prisoners in Ghana. Because of these changes in
country conditions, it is unlikely Opoku-Arhin would face persecution
because of his relationship with an individual who has been living
abroad for more than twelve years.

Similarly, Opoku-Arhin's expressed fear of mistreatment because
of activities he engaged in before his departure more than five years
ago lacks an objective basis. And finally, Opoku-Arhin's claim that
he is similarly-situated to his fellow shipman and his neighbor, who
both experienced difficulties in 1994, is not persuasive because of the

                     4
change in conditions which makes it clear that he is not in danger of
persecution because of mere opposition to the government.

Opoku-Arhin next contends that the IJ violated his right to Due
Process because he failed to consider all the evidence in the record
and did not provide him with a fair and reasonable hearing. This
claim is meritless because the record shows that the IJ thoroughly
considered all of the evidence presented and conducted an appropriate
and adequate hearing. Opoku-Arhin further maintains that Board and
IJ erred in failing to sufficiently consider the past persecution of his
wife and those similarly situated, contending that he merited a grant
of humanitarian asylum. Because there is no evidence in the record
that Opoku-Arhin personally suffered past persecution, we find this
contention to be without merit.

Finally, Opoku-Arhin insists he qualified for withholding of depor-
tation. The standard for withholding of deportation is more stringent
than that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S.
421, 431-32 (1987). To qualify for withholding of deportation, an
applicant must demonstrate a "clear probability of persecution." Id. at
430. Because substantial evidence supports the Board's finding that
Opoku-Arhin is ineligible for asylum, he cannot meet the higher stan-
dard for withholding of deportation.

We accordingly affirm the Board's order. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED

                    5